Gregory, J.
Suit by Seaton against Moor, to quiet title to real property..
Tbe defendant answered, first, by the general denial; second, by way of cross complaint, that he was the owner in fee of the land, and that the plaintiff claimed some interest therein adverse to his; but that the claim was groundless; prayer, to quiet the defendant’s title. Reply, the general denial.
Atrial resulted in a finding for the defendant. The plaintiff' obtained a new trial by the payment of the costs.
This is the first alleged error complained of. It is claimed, that as the finding was on the cross complaint, the plaintiff was not entitled to a new trial as a matter of right.
The statute secures to the losing party a new trial on the payment of costs. 2 G. & H. pp. 283, 284, secs. 601, 612. The form of the issues cannot abridge this right.
The land in controversy is school land, being a pai’t of section sixteen. The appellant purchased the land in November, 1854. He paid a portion of the purchase money, and was to pay interest on the residue. The interest was paid until 1860, when default was made and. continued to be made until the land was sold ixi March, 1864, to the appellee.
By the law in force at the time of the purchase the defaulting purchaser had a right to redeem át any time within one year after the sale. 1R. S. 1852, pp. 451,452, secs. 100, 105. By the law in force at the time of the sale, axid at the time of the default, the delinquent purchaser could redeem at any time before sale, but not after. Moor offered to redeem after the sale and within the yeax\
P>. P. Baldwin, for appellant.
J. B. Belford, for appellee.
The question is, which law must govern? In Patterson v. Cox, 25 Ind. 261, it was held, that the right of a mortgagor, • or his assigns, to redeem land sold at a sinking fund sale is governed by the law in force at the time of the sale.
This principle follows the plain and obvious one, that inchoate rights generally, derived under a statute, are lost by its repeal, unless saved by express words in the repealing statute. Butler v. Palmer, 1 Hill, 324.
Moor was in default; he had no standing in court except such as was given Mm by the statute. The case at bar cannot be distinguished from that of Patterson v. Cox, supra.
There are objections made to the form of the proceedings connected with, and forming a part of, the sale. Upon examination it is found that these proceedings were according to the statute in force at the time of the sale.
The judgment is affirmed, with costs.